\DOQ\]O\Ul-LL)J[\))-a

l\)[\)l\)[\)[\)[\)[\)[\.)[\))-‘)-*)-*)-‘)-‘)-l)-»-»_a»_¢
OQ\IO\Lh-I>L)JI\J)-*O\DOO\]O\Lh-|>wl\)»-‘O

The Honorable Richard A. J ones

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
UNITED sTATEs oF AMERICA, No. ems-306 RAJ
Plamuff’ oRDER DIsi\/nssING
V THE INDICTMENT
' WITHoUT PREJUDICE
LEvI M. RoYAL,
Defendant.

 

 

 

 

THIS MATTER has come before the Court on the Government’s Unopposed
Motion to Dismiss the Indictment Without Prejudice. The Court having considered the
Motion and records in this case finds compelling reasons to grant the government’s
request for leave to dismiss Without prej udice. Those reasons include the Defendant’s
present ability to access the State of Washington mental health evaluation and
competency determination process, thereby mitigating the risks associated With continued
delays in accessing the federal mental health restoration process. In addition, the Court
having been advised by the parties of the following affirmative representations, finds due
consideration has been given to keeping the government advised of the Defendant’s

progress With any State mandated mental health processes, thereby facilitating notice to

Order of Dismissal Without Prejudice f l UNITED STATES ATTORNEY

1 - 700 STEWART STREET, Slmi~: 5220
Dnlted States v. Royal, CRlS 306 RAJ SEATTLE, WASHINGTON 98101

(206) 553-7970

\OOO\]O\Lh-PL)J[\.)»-*

I\J[\J[\)N[\)[\J[\J[\Jl\))-l»-‘)-l»-l)-)-¢)-l-\)-l»-a
OO\]O`\LI'|~I>UJ[\)F_‘C\OOO\]O\LJ`|-PWN)_*O

 

 

affected parties upon Defendant’ s release to the community: l'l/@Te
l.

a W/t/lr

'D@@MS C<>€w&

t '-" `6/
Mg::§:/ (€(evs 0

Defendant’ s counsel Will undertake reasonable steps to insure Debfendant 1s who
immediately detained following dismissal of the Indictment pending his transport Ol€'{é%QO/V
to a medical facility consistent With the State of Washington civil commitment
process ;

Defendant’s counsel Will routinely monitor Defendant’s progress throughout the

civil commitment process and provide the government With status updates,

including the timing and outcome of hearings, and any potential release plans;
Defendant’s counsel shall notify the government immediately upon learning that
Defendant has been released to the community;

Defendant’s counsel Will maintain contact With Defendant’s family for purposes of
monitoring Defendant’s progress throughout the civil commitment process and
provide the government With status updates;

To the extent practicable, and should the Defendant’s treatment progress to

imminent release to the community, Defendant’s counsel Will not support
Defendant’s immediate placement into an independent living scenario as an
alternative to placement With family members.

IT IS HEREBY ORDERED that the government’s unopposed motion to dismiss

the Indictment Without prejudice solely for reasons related to Defendant’s mental

 

condition is GRANTED.
Dated this 24th day of April 2019. O/Ao/
RICHARD A JONESU
United States District J d e
Presented by:

/s/ James D. Oesterle
JAl\/[ES D. OESTERLE
Assistant United States Attorney

Order of Dismissal Without Prejudice - 2 UNITEn sTATEs ATTORNEY
Unisz Szazes v. Royal, CR18-306 RAJ 700 STEWMT STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

